DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks Pages 9-10, filed 05/03/2021, with respect to rejection of claims under non-statutory double patenting have been fully considered and are not persuasive as terminal disclaimers are not filed.  Therefore the rejection has been maintained.


 Applicant’s arguments, see remarks Page 10, filed 05/03/2021, with respect to rejection of claim 24/claim 35 under 35 USC 103 have been fully considered and are not persuasive. Therefore the rejection has been maintained.

Amended claim is taught by the prior art of record.
With respect to amended claim in AFCP, Examiner wants to note that the prior art of record Kikinis in view of Gregg and Croen teaches the amended limitation: 
“In response to the further user interactions:
determine, while the playback of the video content is paused and based at least in part on the further user interactions, that a change in the model of the real-world scene is required as a result of the manipulation; 


Examiner wants to note that the limitation, “ In response to the further user interactions: determine, while the playback of the video content is paused and based at least in part on the further user interactions, that a change in the model of the real-world scene is required as a result of the manipulation;” can be rejected with Kikinis in view of Gregg and Croen.  Kikinis Fig. 31 and step 3109 and [0167] starts another training program which includes further user interactions. Gregg Col 10 lines 5-8 and lines 18-19 pauses playback of the video content and then creates a modified video for an enhancement request or user interaction.
Croen [0099] teaches, determine, based at least in part on a further user interactions, that a change in the model of the real-world scene is required as a result of the manipulation;  Croen Refer to Fig. 12 step 1204 and 1206 determines whether a model needs to be updated in response to user interaction. However Croen doesn’t check whether a change in model of the real-world scene is required as a result of the manipulation while the while the playback of the video content is paused.
 So the teaching of Croen’s checking of whether a model is required in response to a user action is included to Kikini as modified by Gregg to check whether a model needs to be modified while the prerecorded video is paused for purpose of reducing model editing effort is there no need.


Kikini as modified by Gregg and Croen teaches, “modify, while the playback of the video content is paused, the model of the real-world scene to include the change that is required as a result of the manipulation;”  As above it is shown that while the pre-recorded video is paused, it is checked whether a model needs to modified or not. Then Kikini [0166] modifies the model of the real-world scene to include the change that is required as a result of the manipulation.

In response to applicant’s argument in page 12 of remarks, examiner refers applicant to the mapping above to see how the prior art of record teaches the amended claim.

Applicant argues, see remarks Page 13, “ Additionally, the cited combination fails to teach or suggest modify, while the playback of the video content is paused, the model of the real-world scene to include the change that is required as a result of the manipulation. On p. 47 of the Final Office Action para. 166 of Kikinis is mapped to Applicant’s modify the model of the real-world scene to include the change that is required as a result of the manipulation, but describes a wire frame editing module that edits wire frames as part of a post-production engine. “The postproduction engine 3040 comprises a set extension module 3042, a visual effect editing module 3044 and a wire frame editing module 3046” (para. 163). Thus, at least because the cited wire frame editing module “edits the wire frames used in the immersive audiovisual production” (cited para. 166) during post-production, Kikinis fails to teach or suggest modify, while 
Examiner replies, In Kikini [0166] wire frames are part of the original model. The original model is modified by editing the wire frame model in a post-production process. The original production is the pre-recorded video. Therefore Kikini [0166] modifies a model of the video in response to additional user input. Greg is integrated to pause the pre-recorded video. Therefore Kikini as modified by Gregg and Croen teaches the above limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612